—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hayes, J.), rendered May 20, 1983, convicting him of burglary in the second degree (two counts), petit larceny (two counts), criminal mischief in the fourth degree (two counts), attempted robbery in the second degree, criminal possession of stolen property in the third degree, and possession of burglar’s tools, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of the defendant’s motion to suppress his statements to the police and physical evidence.
Judgment modified, as a matter of discretion in the interest of justice, by reducing each of the two consecutive sentences imposed on the defendant’s conviction of two counts of burglary in the second degree, from 5 to 15 years’ imprisonment to 3 to 9 years’ imprisonment. As so modified, judgment affirmed.
*827The defendant was properly convicted; his motion to suppress statements and physical evidence was properly denied, and the defendant’s allegations of error on the part of the prosecutor and the court are without merit. However, the sentence was excessive to the extent indicated herein. Mangano, J. P., Niehoff, Rubin and Kunzeman, JJ., concur.